Case 3:20-cr-00478-WHA Document 19 Filed 12/16/20 Page 1 of 4                FILED
     United States District Court Dec 16 2020
                         FOR THE
                                                                       SUSANY. SOONG
              NORTHERN DISTRICT OF CALIFORNIA
                                                                  CLERK, U.S. DISTRICT COURT
                   VENUE: SAN FRANCISCO                        NORTHERN DISTRICT OF CALIFORNIA
                                                                        SAN FRANCISCO

                        UNITED STATES OF AMERICA,
                                        V.




                              JAVONTA LYKES




                             DEFENDANT(S).


                            INDICTMENT

      18 U.S.C. § 922(g)(1) – Felon in Possession of a Firearm and Ammunition;
          18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c) – Forfeiture Allegation




         A true bill.
              V)RUHSHUVRQRIWKH*UDQG-XU\
                                                            Foreman

         Filed in open court this WK day of

         'HFHPEHU
                      

              ________________________________________
                     ________
                            _______
                                  __
                                                  Clerk
          ____________________________________________

                                             Bail, $ 1RSURFHVV
               Case 3:20-cr-00478-WHA Document 19 Filed 12/16/20 Page 2 of 4


                                                                             FILED
 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2                                                                             Dec 16 2020

 3                                                                       SUSANY. SOONG
                                                                    CLERK, U.S. DISTRICT COURT
 4
                                                                 NORTHERN DISTRICT OF CALIFORNIA
 5                                                                        SAN FRANCISCO
 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10                                        SAN FRANCISCO DIVISION

11   UNITED STATES OF AMERICA,                        )   CASE NO. CR20-478 WHA
                                                      )
12           Plaintiff,                               )   VIOLATION:
                                                      )   18 U.S.C. § 922(g)(1) – Felon in Possession of a
13      v.                                            )   Firearm and Ammunition;
                                                      )   18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c) –
14   JAVONTA LYKES,                                   )
                                                      )   Forfeiture Allegation
15           Defendant.                               )
                                                      )
16

17                                              INDICTMENT
18 The Grand Jury charges:

19 COUNT ONE:               (18 U.S.C. § 922(g)(1) – Felon in Possession of a Firearm and Ammunition)
20           On or about April 5, 2020, in the Northern District of California, the defendant,
21                                              JAVONTA LYKES,
22 knowing he had previously been convicted of a crime punishable by imprisonment for a term exceeding

23 one year, knowingly possessed a firearm, namely, one .380 caliber Bryco pistol bearing the serial

24 number 1225838, and loaded with ammunition, namely, one round of .380 caliber ammunition, and the

25 firearm and ammunition were in and affecting interstate commerce, all in violation of Title 18, United

26 States Code, Section 922(g)(1).

27

28


     INDICTMENT
              Case 3:20-cr-00478-WHA Document 19 Filed 12/16/20 Page 3 of 4




 1 FORFEITURE ALLEGATION:                   (18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c))

 2          The allegations contained in the sole count of this Indictment are re-alleged and incorporated by

 3 reference for the purpose of alleging forfeiture pursuant to Title 18, United States Code, Section 924(d)

 4 and Title 28, United States Code, Section 2461(c).

 5          Upon conviction of the offense set forth in this Indictment, the defendant,

 6                                              JAVONTA LYKES,

 7 shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d) and Title 28,

 8 United States Code, Section 2461(c), any firearm and ammunition involved in the knowing commission

 9 of the offense, including, but not limited to, the following property:

10                  a. one .380 caliber Bryco pistol bearing the serial number 1225838; and

11                  b. all ammunition recovered with or in the firearm, namely one round of .380 caliber

12                       ammunition.

13          If any of the property described above, as a result of any act or omission of the defendant:

14                  a.      cannot be located upon exercise of due diligence;

15                  b.      has been transferred or sold to, or deposited with, a third party;

16                  c.      has been placed beyond the jurisdiction of the court;

17                  d.      has been substantially diminished in value; or

18                  e.      has been commingled with other property which cannot be divided without

19                          difficulty,

20 the United States of America shall be entitled to forfeiture of substitute property pursuant to Title 21,

21 United States Code, Section 853(p), as incorporated by Title 28, United States Code, Section 2461(c).

22

23

24

25

26

27

28


     INDICTMENT                                       2
             Case 3:20-cr-00478-WHA Document 19 Filed 12/16/20 Page 4 of 4




 1

 2         All pursuant to Title 18, United States Code, Section 924(d), Title 28, United States Code,

 3 Section 2461(c), and Federal Rule of Criminal Procedure 32.2.

 4

 5 DATED: December 15, 2020                                    A TRUE BILL.

 6

 7                                                             /s/______________________
                                                               FOREPERSON
 8                                                             San Francisco
 9

10 DAVID L. ANDERSON
   United States Attorney
11

12 /s/ Leif Dautch
   LEIF DAUTCH
13 Assistant United States Attorney

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     INDICTMENT                                    3
